DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
2.	Applicant’s election without traverse of Species 6, Figures 20A-21C, claims 51-55 in paper dated 04/18/22 is acknowledged.


Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an adjustment element in claim 51 is not shown in the elected figures 20A-21C” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiff et al. (7,775,801).
Regarding claim 51, Shiff et al. disclose an electronic device, comprising:
a connecting apparatus (40, figure 4) for detachably connecting the electronic device to a further assembly, wherein the connecting apparatus comprises a fastener module having a negative- pressure element (42A-42F, figure 5) connectable in an attachment direction to an attachment component (10, figure 1) for connecting the electronic device to the further assembly, wherein the negative-pressure element, in a connected position, interacts with the attachment component such that, in the event of a load acting in between the fastener module and the attachment component opposite to the attachment direction, the negative-pressure element and the attachment component are held against one another by a negative pressure acting between the negative-pressure element and the attachment component, 
            wherein the fastener module comprises an adjustment element (55, figure 5) which is movable relative to the negative-pressure element for releasing the negative pressure acting between the negative-pressure element and the attachment component,
 	wherein the fastener module comprises a first magnet element (52, figure 5) for magnetically assisting the connection of the electronic device to the further assembly.
Regarding claim 52, figure 5 shows the first magnet element is arranged on the negative-pressure element.
Regarding claim 53, figure 6 shows a second magnet element (22), which is securable to the attachment component, for magnetic interaction with the first magnet element of the fastener module.
Regarding claim 54, figures 4 and 6 show the negative-pressure element is formed by a cup element, which is elastic at least in certain portions.
Regarding claim 55, figure 6 shows the fastener module comprises at least one electrical contact element (48) for electrical contacting, in the connected position, with at least one counterpart contact element (18) associated with the attachment component.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/29/22.
thanh-tam.le@uspto.gov